TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 20, 2020



                                      NO. 03-19-00578-CV


                   Reagan National Advertising of Austin, Inc., Appellant

                                                 v.

                            Studio M Select Wines, LLC, Appellee




         APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
          DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on May 28, 2019. The parties

have filed a joint motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion, reverses the

trial court’s judgment, renders judgment that the parties take nothing, and dismisses the appeal.

Each party shall pay the costs of appeal incurred by that party, both in this Court and in the court

below.